DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending. Claims 21-37 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 recites the limitation "the third position", “the upper chamber”, and “the lower chamber”.  There is insufficient antecedent basis for this limitation in the claims, appearing to require the details of both claims 13 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 5, 8-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levesque (US 2015/0234201 A).
Regarding Claim 1, Levesque discloses a connector assembly (Abstract) comprising:
a base having an adapter and a retainer (MRS 10 includes positioning subassembly 102 [adapter] and retention subassembly 101 [retainer], para. 38), the adapter configured to reversibly couple to a wearable device (the backing plate 12 and magnet 13 are placed on opposite sides of an article 11, such as a piece of clothing, where it is desired to hold the item, para. 41; the MRS is used to hold a pair of eyeglasses 31 in place on article 11, para. 46) using a magnet, ferromagnetic material, or combinations thereof (positioning subassembly 102 includes: backing plate 12 and magnet 13, para. 38); 
an elastic member partially positioned within the retainer (retention subassembly 101 includes a first elastic loop 2A5 and a second elastic loop 2A7, para. 39; fig. 1 A), the elastic member having a first loop portion adjacent a first end of the retainer (retention subassembly 101 includes a first elastic loop 2A5 and a second elastic loop 2A7, para. 39; fig. 1A) and a second loop portion adjacent a second end of the retainer (retention subassembly 101 includes a first elastic loop 2A5 and a second elastic loop 2A7, para. 39; fig. 1A); and 
wherein the elastic member is configured to stretchably move with respect to the base such that, responsive to a force pulling the first loop portion over a portion of an evewear frame (the MRS operates by affixing retaining loops 2A7 and 2A5 over or around an item such as, for example, an eyeglass stem, para. 41), the second loop portion changes in size (the first elastic loop 2A5 and the second elastic loop 2A7 may comprise opposite ends of the same loop threaded through the tube 2A2, para. 40; fig. 2A-2C; [loops are of the same piece of material, so if one loop stretches, the other loop will change size]).
Regarding Claim 2, Levesque discloses the connector assembly of claim 1, wherein a feature incorporated within the connector assembly for preventing the elastic member from being pulled completely out of the retainer when stretching one loop of the elastic member over a portion of an eyewear frame (retention subassembly 101 includes a first bead 2A1, second bead 2A3, stem attachment tube 2A2, a first leastic loop 2A5, a second elastic loop 2A7, para. 39; fig. 2A).
Regarding Claim 5, Levesque discloses the connector assembly of claim 1, whereby the connector assembly is capable of sliding forward and backward along a length of the portion of the eyewear frame (the MRS operates by affixing retaining loops 2A7 and 2A5 over or around an item such as, for example, an eyeglass stem, para. 41; fig. 2A; [figure shows system capable of sliding forward and backward]).
Regarding Claim 8, Levesque discloses the connector assembly of claim 1, whereby the connector assembly is configured to reversibly couple to a plurality of different shaped eyewear (the MRS operates by affixing retaining loops 2A7 and 2A5 over or around an item such as, for example, an eyeglass stem, para. 41; fig. 2A; [figure shows system capable of attaching to a plurality of differently shaped eyewear]).
Regarding Claim 9, Levesque discloses the connector assembly of claim 1, whereby the connector assembly is configured to reversibly couple to a plurality of different sized eyewear (the MRS operates by affixing retaining loops 2A7 and 2A5 over or around an item such as, for example, an eyeglass stem, para. 41; fig. 2A; [figure shows system capable of attaching to a plurality of differently shaped eyewear]).
Regarding Claim 10, Levesque discloses the connector assembly of claim 1 whereby the elastic member is of a round shape when not positioned within the base (the MRS operates by affixing retaining loops 2A7 and 2A5 over or around an item such as, for example, an eyeglass stem, para. 41; fig. 2A; [loops are roughly round]).
Regarding Claim 12, Levesque discloses the connector assembly of claim 1, whereby a cross-section of a core of the elastic member is oval or round shaped (fig. 2C1 shows round cross-section view of retention system, para. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque as applied to claim 1 above, further in view of Bacon (US 2016/0025996 A)
Regarding Claim 6, Levesque discloses the connector assembly of claim 1, but lacks the teaching wherein the adapter has a cavity configured to reversibly couple with a male feature of the wearable device; wherein the cavity has a length configured to allow for the male feature of the wearable device to slide forward and backward within the cavity; and wherein the cavity has a width that is 2mm or less wider than a width of the male feature of the wearable device. 
Bacon is in the field of eyewear holders having a clip portion and a looped cord (abstract) and teaches the adapter has a cavity configured to reversibly couple with a male feature of the wearable device (a clip portion 10; the clip portion 10 includes a first arm 12 and a second arm 14 extending from a base 28; a space 18 is formed in between the first arm 12 and second arm 14 sized to retain a flap of material within 26, para. 19); wherein the cavity has a length configured to allow for the male feature of the wearable device to slide forward and backward within the cavity (the clip portion 12 may easily slide onto the flap of material 26, para. 20); and wherein the cavity has a width (fig. 1-7; para. 19, 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cavity of Bacon in the connector assembly of Levesque. The motivation would have been to allow items or articles to be inserted therein (Bacon, para. 19), and thereafter be firmly held. Modified Levesque lacks the teaching of a width that is 2mm or less wider than a width of the male feature of the wearable device. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a width that is 2mm or less wider than a width of the male feature of the wearable device, since a change in size of a component, or discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to allow a compact design with minimal tolerances.
Regarding Claim 7, Levesque discloses the connector assembly of claim 6, but lacks the teaching wherein the length of the cavity is 2mm or less longer than a length of the male feature of the wearable device. Bacon is in the field of eyewear holders having a clip portion and a looped cord (abstract) and teaches the length (fig. 1-7; para. 19, 20) of the cavity (a clip portion 10; the clip portion 10 includes a first arm 12 and a second arm 14 extending from a base 28; a space 18 is formed in between the first arm 12 and second arm 14 sized to retain a flap of material within 26, para. 19). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cavity of Bacon in the connector assembly of Levesque. The motivation would have been to allow items or articles to be inserted therein (Bacon, para. 19), and thereafter be firmly held. Modified Levesque lacks the teaching of a length that is 2mm or less longer than a length of the male feature of the wearable device. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a length that is 2mm or less longer than a length of the male feature of the wearable device, since a change in size of a component, or discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to allow a compact design with minimal tolerances.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque as applied to claim 1 above, further in view of Guerrero (US 2008/0239232 A).
Regarding Claim 11, Levesque discloses the connector assembly of claim 1, but lacks the teaching whereby the elastic member has one tab. 
Guerrero is in the field of interchangeable eyewear adornment accessories and attachment methods (abstract) and teaches the elastic member has one tab (the decorative adornment is held in place by thumb pressure against the eyewear temple 302 with the elastic band 303 above and the hook 301 below the eyewear temple 302; fig. 3B shows the elastic band 303 being stretched [by tab on the end] and fig. 3C shows that it is being looped under the eyewear temple, para. 32). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tab of Guerrero in the elastic member of Levesque. The motivation would have been to allow a means of stretching the elastic member (Guerrero, para. 32), especially by hand (Guerrero, figs. 3A-3D).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque as applied to claim 1 above, and further in view of Guerrero and Spitzer (US 20050231681 A1).
Regarding Claims 18-20, as best understood, Levesque teaches the assembly of claim 1, but does not explicitly show the elastic member further comprising a first tab adjacent the first loop portion and a second tab adjacent the second loop portion.
Spitzer teaches elastic tabs are well known in devices attached to eyewear (para. 63). Guerrero teaches stretching an elastic band (303) by tab on the end, and looping under the eyewear temple (Figs, 3. para 32). Absent any criticality of the claimed tabs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added tabs to the elastic members of Levesque for the purpose of, e.g. improving graspability of the elastic members and thus ease of securement when operating the device of Levesque, especially manually as taught by Guerrero. Indeed, one of ordinary skill in the art would place them at various convenient orientations with respect to the base, including parallel and normal, toward convenience of use.

Allowable Subject Matter
Claims 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Levesque teaches the assembly of claim 1, but does not explicitly show further comprising: wherein in a first position the first loop portion is larger than the second loop portion, and the second loop portion contacts the second end of the retainer; wherein in a second position the second loop portion is larger than the first loop portion, and the first loop portion is configured to reversibly couple to the portion of the eyewear frame; wherein in a third position the first loop portion and the second loop portion are configured to reversibly couple to the portion of the eyewear frame; and the elastic member is configured to stretchably move with respect to the base when transitioned from the first position to the second position and from the second position to the third position.
Regarding claim 14, Levesque teaches the assembly of claim 1, the retainer further comprising an upper chamber generally parallel to a lower chamber and the elastic member stretchably moves within the upper chamber and the lower chamber when transitioned from the first position to the second position and the second position to the third position.
Regarding claim 15-17, the dependent claims depend from a claim that contains allowable subject matter and therefore inherit such status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872